DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         CHRISTINA VERGNE,
                             Appellant,

                                      v.

                          JASON GLIDEWELL,
                              Appellee.

                               No. 4D18-2513

                               [April 11, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No.
502018CA003080XXXXMB.

   Samuel A. Walker and Tee Persad of CPLS, P.A., Orlando, for appellant.

    Jennifer E. Reisler of Beaulieu-Fawcett Law Group, P.A., Delray Beach,
for appellee.

PER CURIAM.

   Affirmed.

MAY, KLINGENSMITH and KUNTZ, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.